 Case 3:17-cv-01362 Document 1199 Filed 01/12/21 Page 1 of 4 PageID #: 41703



                 IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

THE CITY OF HUNTINGTON,

     Plaintiff,

v.                                       CIVIL ACTION NO. 3:17-01362

AMERISOURCEBERGEN DRUG
CORPORATION, et al.,

     Defendants.
________________________________

CABELL COUNTY COMMISSION,

     Plaintiff,

v.                                       CIVIL ACTION NO. 3:17-01665

AMERISOURCEBERGEN DRUG
CORPORATION, et al.,

     Defendants.
________________________________


                     MEMORANDUM OPINION AND ORDER

     On December 3, 2020, the court granted defendants’ motion to

continue the trial in this matter that was scheduled to begin on

January 4, 2021.     (ECF No. 1188).     The court granted defendants’

motion to continue, which was premised on the health risks

associated with holding a twelve-week trial during the COVID-19

pandemic, for the same reasons expressed in the court’s earlier

order continuing the trial.       See ECF No. 1170.     Defendants asked

that the trial be continued to April 19, 2021.          See ECF No. 1181.
 Case 3:17-cv-01362 Document 1199 Filed 01/12/21 Page 2 of 4 PageID #: 41704



     At a pretrial conference held on January 6, 2021, the court

indicated its intent to start trial, in person, on May 3, 2021.

Defendants objected to the date, which was two weeks later than

the one they had earlier requested, pointing to various media

reports about delays in the distribution and dispensing of COVID-

19 vaccines.    However, in setting a trial date, the court’s focus

is on the ability to hold a trial safely.          And, delays in

widespread vaccinations or not, there is every indication that

West Virginia will be in better shape in May than it is in

January.

     Therefore, trial of this matter is hereby SCHEDULED for May

3, 2021.   The parties will make their opening statements on that

day and the presentation of evidence will start on May 4, 2021.

The bench trial and the pretrial conference will be conducted in

accordance with accepted safety protocols.          Each of the five

parties will be permitted to have five individuals present in the

courtroom for the trial, for a total of twenty-five lawyers and

support personnel at any time.       All counsel and trial personnel

will be required to wear masks at all times while in the

courthouse and while in the courtroom, and observe the social

distancing guidelines that are marked in the courtroom and the

courthouse itself.     A designated safe area will be set aside for

witnesses.    Each day the respective parties will be required to

certify that all individuals who will be present in the courtroom


                                     2
 Case 3:17-cv-01362 Document 1199 Filed 01/12/21 Page 3 of 4 PageID #: 41705



are symptom-free.         Further protocols and adjustments may be made

in order to respond to conditions and circumstances that may

arise.

     These restrictions, including limitations on in-person

attendance in the courthouse, are imposed solely to limit the

potential spread of and/or exposure to the virus.                         However,

mindful of the presumption of openness that accompanies courtroom

proceedings, trial proceedings will be made available

electronically so that the respective trial teams, members of the

public, members of the press, and other interested parties can

observe the proceedings.            To make use of this technology, use one

of the following methods:

     Web browser:

     https://join.uc.uscourts.gov/invited.sf?secret=aBe.nuT4rMl0Gfyale7atQ&id=314041604

     Phone: 5713532300, then enter 314041604

     Persons using remote access to proceedings are reminded of

the general prohibition against photographing, recording, and

rebroadcasting of court proceedings.                  See Local Rule Civ. P.

83.10.   Violation of these prohibitions may result in sanctions,

including removal of court issued media credentials, restricted

entry to future hearings, denial of entry to future hearings, or

any other sanctions deemed necessary by the court.




                                             3
 Case 3:17-cv-01362 Document 1199 Filed 01/12/21 Page 4 of 4 PageID #: 41706



     The Clerk is directed to send copies of this Order to those

counsel of record who have registered to receive an electronic NEF.

         IT IS SO ORDERED this 12th day of January, 2021.

                                  ENTER:


                                 David A. Faber
                                 Senior United States District Judge




                                      4
